Citation Nr: 1129173	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2005, a statement of the case was issued in May 2006, and a substantive appeal was received in May 2006.  This matter was previously remanded by the Board in December 2008 and February 2011.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2008.  A transcript of this proceeding is associated with the claims file.

The Board observes that the May 2006 substantive appeal included the issue of entitlement to service connection for left ear hearing loss.  However, a March 2011 Appeals Management Center (AMC) rating decision granted entitlement to service connection for the Veteran's left ear hearing loss.  Thus, this issue is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that his right ear hearing loss is related to his first period of active duty service or, in the alternative, contends his second period of active duty service aggravated this preexisting condition.

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the agency of original jurisdiction so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 U.S.C.A. § 20.1304(c).

In this case, additional evidence was received by the AMC on April 18, 2011, which included multiple lay statements, as well as other evidence that had been previously associated with the claims file.  The Board notes that this additional evidence was received by the AMC eleven days before the claims file was certified to the Board.  As the lay statements appear to be relevant to the Veteran's claim and are not duplicative of evidence already of record at the time of the March 2011 supplemental statement of the case, the case must be returned to the agency of original jurisdiction for initial review.  38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the additional evidence received since the March 2011 supplemental statement of the case and readjudicate the issue on appeal.  The AMC/RO should then furnish the Veteran and his representative with an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


